Case 2:20-cv-03125-GW-JC Document 37 Filed 11/16/20 Page 1 of 1 Page ID #:111



   1

   2
                                                                            JS-6
   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11    CHRIS LANGER,                           Case No. CV 20-3125-GW-JCx

  12                       Plaintiff,

  13          v.                                  ORDER TO DISMISS WITH
                                                  PREJUDICE
  14    HANNA R. GAMSON, et al.,
  15                       Defendants.
  16

  17

  18
             Based upon the stipulation between the parties and their respective counsel,
  19
       it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
  20
       Each party will bear its own attorneys’ fees and expenses.
  21
             IT IS SO ORDERED.
  22

  23 Dated: November 16, 2020

  24
                                             _________________________________
  25                                         HON. GEORGE H. WU,
  26                                         UNITED STATES DISTRICT JUDGE
  27

  28
